DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with D. Kent Stier (Reg. No. 50,640) on December 27, 2021.
The application has been amended as follows: 
8.	(Currently Amended)  A system comprising:
a memory storage; and
a processing unit coupled to the memory storage, wherein the processing unit is operative to:
receive performance data and location data for each of a plurality of service provider networks from a plurality of end use devices associated with an enterprise;
assign a ranking to the plurality of service provider networks by location based upon the received performance data and location data corresponding to each of the plurality of service provider networks, wherein the processing unit being operative to assign the ranking to the plurality of service provider networks further comprises the processor being operative to assign the ranking 
push the ranking to a first end use device through an open roaming identity federation; and 
enable a profile change in the first end use device, wherein the first end use device comprises a plurality of profiles each corresponding one of the plurality of service provider networks, wherein the processing unit being operative to enable the profile change in the first end use device comprises the processing unit being operative to enable the profile change in the first end use device via remote Subscriber Identification Module (SIM) provisioning to one of the plurality of profiles based on the ranking, wherein the processing unit being operative to enable the profile change in the first end use device via remote SIM provisioning comprises the processing unit being operative to enable the profile change through a Subscription Manager-Data Preparation+ (SM-DP+) device to an Embedded Universal Integrated Circuit Card (eUICC) on the first end use device, and wherein the processing unit being operative to enable the profile change through the SM-DP+ device to the eUICC on the first end use device comprises the processing unit being operative to enable the profile change through the SM-DP+ device to the eUICC on the first end use device without having to know which network the first end use device is connected to.



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646